Order granting plaintiff’s motion and directing that she receive, without costs, a copy of the stenographer’s minutes, unanimously reversed and the motion denied, without costs. Section 1493 of the Civil Practice Act which authorizes the trial court to transfer the obligation of paying the cost of the stenographer’s minutes from the litigant to the county is applicable only where the litigant has been admitted to prosecute as a poor person. The plaintiff in this case has never been so admitted. The order heretofore entered in this court dispensing with the printing of the record did not confer upon the plaintiff the status of a poor person within the meaning of sections 196 and 558 of the Civil Practice Act because it limited the relief (Siegelbaum v. Dowling, 279 N. Y. 22). Accordingly, there is no power in the court to impose the cost of the stenographer’s minutes upon the city. Present — Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ.